Citation Nr: 1541180	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-10 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to August 1975. 

This matter comes before the Board of Veterans' Appeals on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which in part, denied claims of service connection for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a VA examination in October 2013, a VA audiologist determined that the Veteran's bilateral hearing loss and tinnitus were less likely than not incurred in or caused by active service because the Veteran's hearing was within normal limits at his separation from service.  However, the audiologist did not address the possibility of delayed onset hearing loss and tinnitus in the opinion provided.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding service connection may be established even though test results at separation from service do not meet the regulatory requirements for establishing a hearing loss disability).  The examiner also did not include any description of the Veteran's reports regarding the tinnitus disability.  Finally, the examiner did not comment on whether there was a significant threshold shift during service.  Results suggest a 5 decibel shift in the Veteran's left ear (from 15 to 20 at 1000 hertz) when comparing his June 1972 entrance examination and his August 1975 separation examination.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VA examination to again review the claims file to determine whether current hearing loss or tinnitus is related to service. 

The examiner should provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss or tinnitus began in service or is otherwise the result of a disease or injury in service, including noise exposure. 

The examiner should discuss the significance, if any, of changes in hearing thresholds seen at 1000 hertz on the left between the entrance and separation examinations.  

The examiner should also note the Veteran's reports of the history of his hearing loss and tinnitus.  

The examiner should also discuss the likelihood that hearing loss or tinnitus are due to in-service noise exposure on a delayed basis.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If any requested opinion cannot be offered without resort to speculation, the examiner should indicate whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence which, if obtained, would permit the opinion to be provided. 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

